— In an action to recover damages for personal injuries, medical expenses and loss of services, the defendant appeals from an order of the Supreme Court, Westchester County, dated March 20, 1960, which granted plaintiffs’ motion for leave to serve an amended and supplemental bill of particulars. Order modified by adding a provision granting leave to the defendant, if she be so advised, to compel plaintiffs to proceed in accordance with the provisions of subdivision 7 of the Special Rule of this court, effective March 1, 1962, requiring physical examinations and the exchange of medical information. As so modified, orden; *852affirmed, with $10 costs and disbursements to plaintiffs. Beldoek, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.